    Case: 1:17-cr-00822 Document #: 96 Filed: 06/26/19 Page 1 of 3 PageID #:490



                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 UNITED STATES OF AMERICA
                                                    No. 17 CR 822
       v.
                                                    Hon. Edmond E. Chang
 JOSE FLORES, a/k/a “Baby 8”, and
 JOSE ACOSTA

  GOVERNMENT’S MOTION TO PERMIT DEFENDANTS TO WITHDRAW
    GUILTY PLEAS AND DENY DEFENDANTS’ MOTIONS AS MOOT

      The UNITED STATES OF AMERICA, by its attorney, JOHN R. LAUSCH, JR.,

United States Attorney for the Northern District of Illinois, respectfully submits this

motion to permit defendants to withdraw their guilty pleas in light of Rehaif v. United

States, No. 17-9560 (June 21, 2019), and in support of its motion, states as follows:

      1.     On July 11, 2018 and August 2, 2018, respectively, defendants Flores

and Acosta pleaded guilty to being felons in possession of firearms in violation of Title

18, United States Code, Section 922(g)(1). Doc. 39, Doc. 48.

      2.     Defendants Flores and Acosta separately moved this Court to allow

them to withdraw their pleas of guilty. Doc. 92, Doc. 91. Defendant Flores claims

that allegedly newly discovered evidence justifies withdrawal of his guilty plea (Doc.

92 at 3-4), while defendant Acosta claims that he should be permitted to withdraw

his guilty plea based on allegedly ineffective assistance of counsel (Doc. 91 at 5-6).

This Court ordered the government to respond to defendant’s motions by June 27,

2019. Doc. 95.

      3.     While defendant’s motions were pending, the Supreme Court decided

Rehaif v. United States, No. 17-9560 (June 21, 2019). In Rehaif, the Court overturned
      Case: 1:17-cr-00822 Document #: 96 Filed: 06/26/19 Page 2 of 3 PageID #:491



established precedent requiring that, in order to convict a defendant of possessing a

firearm in violation of Title 18, United States Code, Section 922(g)(1), the government

need only prove that defendant knew he possessed a firearm, and did not need to

prove that defendant knew he was a prohibited person. Rehaif v. United States, No.

No. 17-9560, 2019 WL 2552487 (June 21, 2019). Instead, in Rehaif, the Court held

that Section 922(g)(1) required that “the Government must prove both that the

defendant knew he possessed a firearm and that he knew he belonged to the relevant

category of persons barred from possessing a firearm.” Rehaif, 2019 WL 2552487 at

*7.

        4.    In their guilty pleas, which were entered into approximately a year prior

to the Court’s decision in Rehaif, defendants did not admit facts sufficient to establish

that, at the time they possessed the firearms, they knew that they had been convicted

of a crime punishable by a term of imprisonment of more than one year. See Doc. 40,

Doc. 49.

        5.    Accordingly, pursuant to Rehaif, their guilty pleas did not establish a

factual basis sufficient for their convictions under 18 U.S.C. § 922(g)(1).

        For that reason, the government respectfully requests that this Court deny

defendant’s motions to withdraw their guilty pleas as moot, and permit them to

withdraw their guilty pleas in light of the Court’s decision in Rehaif.

        6.    The government will file a superseding indictment against defendants

shortly.

        For the reasons set forth above, the government respectfully moves this Court

to deny defendant’s motions to withdraw their guilty pleas as moot, and to grant the
    Case: 1:17-cr-00822 Document #: 96 Filed: 06/26/19 Page 3 of 3 PageID #:492



government’s motion to permit them to withdraw their plea based upon the Supreme

Court’s decision in Rehaif.



Dated: June 26, 2019                        Respectfully submitted,

                                            JOHN R. LAUSCH, JR.
                                            United States Attorney

                                      By:   /s/ Kavitha J. Babu
                                            KAVITHA J. BABU
                                            NICHOLAS J. EICHENSEER
                                            Assistant U.S. Attorneys
                                            219 South Dearborn Street, 5th Floor
                                            Chicago, Illinois 60604
